DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. Regarding arguments on page 6 of the Remarks, while Senior does not teach the inputting of the centroid or domain vector as input to the neural network, Huang is relied upon to teach inputting a domain vector to a neural network model.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senior et al. (US 2015/0269931 A1), hereinafter referred to as Senior, in view of Huang et al. (US 2017/0256254 A1), hereinafter referred to as Huang.

Regarding claim 1, Senior teaches:
A pattern recognition apparatus based on a Neural Network (NN), comprising: 
at least one memory storing a set of instructions (para [0091], where memory is used); and 
at least one processor (para [0091], where a processor is used) configured to execute the set of instructions to: 
train an NN model to generate NN parameters, based on first feature vectors and at domain vectors respectively indicating subsets in a specific domain (para [0048], where a neural network is trained using vectors in a cluster, and para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, is used in the training, where each centroid corresponds to a cluster as in para [0044], interpreted as a domain), 
wherein, the first feature vectors are respectively extracted from the subsets (para [0048], where the training vectors in the cluster are the feature vectors), and the domains vector respectively indicate identifiers corresponding to the subsets (para [0050], [0044], where each centroid corresponds to a cluster); and 
verify a pair of second feature vectors in the specific domain to output whether the pair is extracted from first data and second data of a same individual or not, based on a target domain vector and the NN parameters (para [0035], where an average of multiple features vectors is the target domain vector, para [0037], where a speech model is selected, corresponding to the NN parameters, and para [0039-40], where feature vectors are determined and input, and para [0032], where the system identifies the speaker).
Senior does not explicitly teach verifying based on the target domain vector and NN parameters, nor does Senior teach:
wherein the at least one processor trains the NN model by using the domain vectors as training input to NN model, and verifies the pair by using the target domain vector as verification input to NN model.
Huang teaches the verification using the neural network (para [0044], where speaker identification is performed), and further teaches:
wherein the at least one processor trains the NN model by using the domain vectors as training input to NN model (para [0085-86], where the male and female voice data is considered the domain vectors), and verifies the pair by using the target domain vector as verification input to NN model (para [0135-136], where the acoustic features of the speaker, interpreted as the target domain vector, is input to the model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senior by using the speaker identification of Huang (Huang para [0044]) to identify the speaker of Senior (Senior para [0032]) by using the neural network, in order to understand the context and initialize relevant submodules (Huang para [0031-32]).

Regarding claim 2, Senior in view of Huang teaches:
The pattern recognition apparatus according to claim 1, wherein 
the at least one processor is further configured to utilize a specific subset in the specific domain as the target domain vector (Senior para [0047], where the speech model is selected corresponding to the cluster mapped to by the input vector).  

Regarding claim 3, Senior in view of Huang teaches:
The pattern recognition apparatus according to claim 1, wherein the at least one processor is further configured to calculate means respectively corresponding to the subsets as the domain vectors thereof (Senior para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, corresponds to a cluster as in para [0044], interpreted as a domain).  

Regarding claim 4, Senior in view of Huang teaches:
The pattern recognition apparatus according to claim 1, wherein 
the at least one processor is further configured to train a multi-layer perceptron (MLP) based on the first feature vectors to generate MLP parameters to extract the domain vectors corresponding to the subsets (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations).  

Regarding claim 5, Senior in view of Huang teaches:
The pattern recognition apparatus according to claim 1, wherein 
the at least one processor is further configured to: 
train a multi-layer perceptron (MLP) with the NN model training to generate MLP-NN parameters, based on the first feature vectors (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations); and 
verify the pair of second feature vectors based on the MLP-NN parameters (Huang para [0044-46], where speaker identification is performed using the neural network and MLP).  

Regarding claim 6, Senior teaches:
A pattern recognition method using a Neural Network (NN), comprising: 
training an NN model to generate NN parameters, based on first feature vectors and domain vectors respectively indicating subsets in a specific domain (para [0048], where a neural network is trained using vectors in a cluster, and para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, is used in the training, where each centroid corresponds to a cluster as in para [0044], interpreted as a domain), 
wherein the first feature vectors are respectively extracted from the subsets (para [0048], where the training vectors in the cluster are the feature vectors), and the domain vectors respectively indicate identifiers corresponding to the subsets (para [0050], [0044], where each centroid corresponds to a cluster); and 
verifying a pair of second feature vectors in the specific domain to output whether the pair is extracted from first data and second data of a same individual or not, based on a target domain vector and the NN parameters (para [0035], where an average of multiple features vectors is the target domain vector, para [0037], where a speech model is selected, corresponding to the NN parameters, and para [0039-40], where feature vectors are determined and input, and para [0032], where the system identifies the speaker).
Senior does not explicitly teach verifying based on the target domain vector and NN parameters, nor does Senior teach:
wherein the NN model is trained by using the domain vectors as training input to NN model, and the pair is verified by using the target domain vector as verification input to NN model.
Huang teaches the verification using the neural network (para [0044], where speaker identification is performed), and further teaches:
wherein the NN model is trained by using the domain vectors as training input to NN model (para [0085-86], where the male and female voice data is considered the domain vectors), and the pair is verified by using the target domain vector as verification input to NN model (para [0135-136], where the acoustic features of the speaker, interpreted as the target domain vector, is input to the model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senior by using the speaker identification of Huang (Huang para [0044]) to identify the speaker of Senior (Senior para [0032]) by using the neural network, in order to understand the context and initialize relevant submodules (Huang para [0031-32]).

Regarding claim 7, Senior in view of Huang teaches:
The pattern recognition method according to claim 6, wherein
the verifying includes utilizing a specific subset in the specific domain as the target domain vector (Senior para [0047], where the speech model is selected corresponding to the cluster mapped to by the input vector).  

Regarding claim 8, Senior in view of Huang teaches:
The pattern recognition method according to claim 6, further comprising: 
calculating means respectively corresponding to the subsets as the domain vectors thereof (Senior para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, corresponds to a cluster as in para [0044], interpreted as a domain).  

Regarding claim 9, Senior in view of Huang teaches:
The pattern recognition method according to claim 6, further comprising: 
training a multi-layer perceptron (MLP) based on the first feature vectors to generate MLP parameters to extract the domain vectors corresponding to the subsets (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations).  

Regarding claim 10, Senior in view of Huang teaches:
The pattern recognition method according to claim 6, wherein 
the training includes training a multi-layer perceptron (MLP) with the NN model training to generate MLP-NN parameters, based on the first feature vectors (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations), and 
the verifying includes verifying the pair of second feature vectors based on the MLP-NN parameters (Huang para [0044-46], where speaker identification is performed using the neural network and MLP).  

Regarding claim 11, Senior teaches:
A non-transitory computer readable storage medium (para [0092], where a computer-readable medium is used) storing a pattern recognition program using a Neural Network (NN) for causing a computer to recognize a pattern, the program causing a computer to execute: 
NN training processing of training an NN model to generate NN parameters, based on first feature vectors and domain vectors respectively indicating subsets in a specific domain (para [0048], where a neural network is trained using vectors in a cluster, and para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, is used in the training, where each centroid corresponds to a cluster as in para [0044], interpreted as a domain), 
wherein the first feature vectors are respectively extracted from the subsets (para [0048], where the training vectors in the cluster are the feature vectors), and the domain vectors respectively indicate identifiers corresponding to the subsets (para [0050], [0044], where each centroid corresponds to a cluster); and 
NN verification processing of verifying a pair of second feature vectors in the specific domain to output whether the pair is extracted from first data and second data of a same individual or not, based on a target domain vector and the NN parameters (para [0035], where an average of multiple features vectors is the target domain vector, para [0037], where a speech model is selected, corresponding to the NN parameters, and para [0039-40], where feature vectors are determined and input, and para [0032], where the system identifies the speaker).  
Senior does not explicitly teach verifying based on the target domain vector and NN parameters, nor does Senior teach:
wherein the NN model is trained by using the domain vectors as training input to NN model, and the pair is verified by using the target domain vector as verification input to NN model.
Huang teaches the verification using the neural network (para [0044], where speaker identification is performed), and further teaches:
wherein the NN model is trained by using the domain vectors as training input to NN model (para [0085-86], where the male and female voice data is considered the domain vectors), and the pair is verified by using the target domain vector as verification input to NN model (para [0135-136], where the acoustic features of the speaker, interpreted as the target domain vector, is input to the model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senior by using the speaker identification of Huang (Huang para [0044]) to identify the speaker of Senior (Senior para [0032]) by using the neural network, in order to understand the context and initialize relevant submodules (Huang para [0031-32]).

Regarding claim 12, Senior in view of Huang teaches:
The storage medium according to claim 11, wherein 
the NN verification processing utilizes a specific subset in the specific domain as the target domain vector (Senior para [0047], where the speech model is selected corresponding to the cluster mapped to by the input vector).  

Regarding claim 13, Senior in view of Huang teaches:
The storage medium according to claim 11, the program further causing a computer to execute 
mean extraction processing of calculating means respectively corresponding to the subsets as the domain vectors thereof (Senior para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, corresponds to a cluster as in para [0044], interpreted as a domain).  

Regarding claim 14, Senior in view of Huang teaches:
The storage medium according to claim 11, the program further causing a computer to execute 
multi-layer perceptron (MLP) training processing of training a MLP based on the first feature vectors to generate MLP parameters to extract the domain vectors corresponding to the subsets (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations).  

Regarding claim 15, Senior in view of Huang teaches:
The storage medium according to claim 11, wherein 
the NN training processing further trains a multi-layer perceptron (MLP) with the NN model training to generate MLP-NN parameters, based on the first feature vectors (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations), and the NN verification processing verifies the pair of second feature vectors based on the MLP-NN parameters (Huang para [0044-46], where speaker identification is performed using the neural network and MLP).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0294670 A1 Abstract teaches inputting an evaluation vector and reference vector to a neural network to identify whether speakers associated with labeled pairs of feature vectors are the same speaker.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658